Citation Nr: 0631008	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  98-04 879A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
service-connected gastrointestinal involvement associated 
with sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to December 
1984.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 decision by the RO in New York, 
New York that, in pertinent part, granted service connection 
and a 10 percent rating for a gastrointestinal condition 
secondary to sarcoidosis; the veteran appealed for a higher 
rating.  In September 2003 and September 2005, the Board 
remanded this issue to the RO for further evidentiary and 
procedural development.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1980 to December 1984.

2.  On September 13, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


